DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 10/31/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. Aside from the lined-out element, the information referred to therein has been considered.
Regarding NPL element 1, the submitted pages do not have author, date or publication information.
Claim Objections
Claim 19 is objected to because of the following informalities: “configured” appears to be misspelled.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoda et al (United States Patent 4767660)
As to claim 1, Hosoda teaches a method for detecting deposited particles on a surface of an object, comprising: 
 	irradiating a partial region of the surface of the object with measurement radiation, detecting scattered measurement radiation scattered at the irradiated partial region (Figure 1), 
 	detecting the particles on the surface of the object based on the detected scattered measurement radiation (column 1, lines 4-46), and 
 	during said irradiating and said detecting of the scattered measurement radiation, providing the surface of the object with at least one of an anti-reflective coating and a surface structure that reduces a reflectivity of the surface for the measurement radiation (Figure 4, elements 32, and also Figure 11, element 42), 
 	wherein a particle detection limit for the particles on the surface of the object is lowered by the anti-reflective coating and/or the surface structure (Figure 11, column 6 line 60 – column 7 line 2). While Hosoda does not explicitly teach lowering the particle detection limit, Hosoda teaches lowering the background noise which would obviously allow for detecting smaller particles.
As to claim 2, Hosoda teaches everything claimed, as applied above in claim 1, in addition the object is a wafer for microlithography or a mask blank for microlithography (column 3, lines 47-48, also lines 20-23 teach particles in the micron range), and wherein the particles are detected on the surface of the object (column 1, lines 4-46).
As to claim 3, Hosoda teaches everything claimed, as applied above in claim 1, in addition the measurement radiation has a predetermined measurement wavelength (alpha.M) (column 4, line 66 – column 5, line 1).
As to claim 7, Hosoda teaches everything claimed, as applied above in claim 1, in addition the anti-reflective coating is formed as a multilayer coating (Figure 11). 
As to claim 13, Hosoda teaches everything claimed, as applied above in claim 1, in addition the object is formed from an optical filter glass for filtering the measurement radiation (Figure 10 teaches the light comes from above and passes through soda-lime glass substrate 30, before reflecting off lower pattern 32’ and going back up). 
As to claim 14, Hosoda teaches everything claimed, as applied above in claim 1, with the exception of the object is made from a material that has, for the measurement radiation, an absorption coefficient of more than 1 x 10^4 l/cm. However, Hosoda teaches the substrate is made from soda glass, “aluminosilicate glass, quartz, ceramics, aluminum, silicon, or the like” (column 7, lines 34-36) and it would have been obvious to one of ordinary skill in the art at the time of filing to choose a material with the claimed property, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of 
As to claim 15, Hosoda teaches everything claimed, as applied above in claim 1, with the exception of the object has a thickness (d1, d2) of at least 500 mu.m. However, Hosoda teaches a silicon substrate (column 7, lines 34-36) which is known to be manufactured in a wide array of thicknesses, including the claimed range, and it would have been obvious to one of ordinary skill in the art at the time of filing to choose a substrate with the claimed property, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07. In this case, choosing a substrate with the claimed property would be done in order to improve machine performance.
As to claim 16, Hosoda teaches everything claimed, as applied above in claim 1, in addition one of the particles is detected in the irradiated partial region when a scattered light intensity (I) of the scattered measurement radiation that is scattered at the partial region lies above an intensity threshold value (I.S) (Figure 11, column 6 line 60 – column 7 line 2). While Hosoda does not explicitly teach thresholds, it is common in the art of signal analysis to use thresholds, and doing so would have taken only ordinary mathematical expedience. It would have been obvious to one of ordinary skill in the art at the time of filing to use thresholds, in order to improve particle detection.
As to claim 17, Hosoda teaches everything claimed, as applied above in claim 1, in addition at least said irradiating of the object with the measurement radiation and said detecting of the scattered measurement radiation are performed on a measurement 
As to claim 18, Hosoda teaches a wafer for microlithography, comprising:
 	a microlithographic wafer having a surface (Figure 11, element 30); and
 	at least one of an anti-reflective coating and a surface structure configured to reduce a reflectivity (R) of the surface of the wafer for measurement radiation (Figure 4, elements 32, and also Figure 11, element 42) at at least one measurement wavelength (XM) in the visible wavelength range or in the ultraviolet wavelength range (column 3, lines 10-12).
As to claim 19, Hosoda teaches a mask blank for microlithography,
 	a mask blank having a surface (Figure 11, element 30); and
 	an anti-reflective coating and a surface structure cinfigured to reduce a reflectivity (R) of the surface of the mask blank for measurement radiation (Figure 4, elements 32, and also Figure 11, element 42) at at least one measurement wavelength (lambda.M) in the visible wavelength range or in the ultraviolet wavelength range (column 3, lines 10-12).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hosoda, and further in view of Rao et al (United States Patent Application Publication 20020088952).
As to claim 4, Hosoda teaches everything claimed, as applied above in claim 1, in addition the scattered measurement radiation is detected in a detection angle between a first scattering angle (alpha.1) and a second scattering angle (alpha.2) with 
 	Hosoda does not teach detecting at a range of angles. However, it is known in the art as taught by Rao. Rao teaches detecting scattered light at a range of angles (Figures 5A-B, paragraphs 0090-0097). It would have been obvious to one of ordinary skill in the art at the time of filing to measure intensity at a range of angles, in order to better analyze the object.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoda in view of Rao, and further in view of Miura et al (United States Patent 5585916).
As to claims 5 and 6, Hosoda in view of Rao teaches everything claimed, as applied above in claim 4, with the exception of the anti-reflective coating has the claimed properties. However, it is known in the art that reflectivity may depend upon the angle of incidence (as taught by e.g. Miura, Figure 5), and it would have been obvious to one of ordinary skill in the art at the time of filing to choose a coating with the claimed properties, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(II). Choosing a coating with the claimed property would be done in order to improve machine performance. 
Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoda, and further in view of Nguyen et al (“Black silicon with sub-percent reflectivity: Influence of the 3D texturization geometry”,Transducers’11, Beijing, China, June 5-9, 2011)
As to claims 8 and 9, Hosoda teaches everything claimed, as applied above in claim 1 (and for claim 9: claim 8), with the exception of the reflectivity (R) of the anti-reflective coating for the measurement radiation is less than 15% (and for claim 9: 1%). However, it is known in the art as taught by Nguyen. Nguyen teaches the reflectivity (R) of the anti-reflective coating for the measurement radiation is less than 15% (and for claim 9: 1%) (Figure 8 shows reflectivity below 0.8%). It would have been obvious to one of ordinary skill in the art at the time of filing to have the reflectivity (R) of the anti-reflective coating for the measurement radiation is less than 15% (and for claim 9: 1%), in order to reduce the background noise as much as possible.
As to claim 10, Hosoda teaches everything claimed, as applied above in claim 1, with the exception of the surface structure is formed as a needle-type microstructure. However, it is known in the art as taught by Nguyen. Nguyen teaches the surface structure is formed as a needle-type microstructure (Figure 1, and in the paragraph above that, “spikes”). It would have been obvious to one of ordinary skill in the art at the time of filing to have the surface structure is formed as a needle-type microstructure, in order to improve the layer performance.
As to claims 11 and 12, Hosoda teaches everything claimed, as applied above in claim 1 (and for claim 12: 11), with the exception of the object is made from silicon (and for claim 12: black silicone). However, it is known in the art as taught by Nguyen. Nguyen teaches the surface structure is formed as silicon (and for claim 12: black silicone)(Title “Black Silicone…”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536. The examiner can normally be reached M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.U/Examiner, Art Unit 2877                                                                                                                                                                                                        
/Shawn Decenzo/Primary Examiner, Art Unit 2877